Citation Nr: 0503921	
Decision Date: 02/14/05    Archive Date: 02/22/05	

DOCKET NO.  04-07 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical service provided at a private medical 
facility from June 29 to June 30, 2001.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Indianapolis, Indiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1975 
to August 1977, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A claim for payment or reimbursement of unauthorized 
medical services provided to the veteran by a private medical 
facility between June 29 to June 30, 2001, was received in 
November 2003, more than two years after the date the veteran 
was discharged from the facility that furnished the 
treatment.  



CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical services provided at a private medical facility from 
June 29 to June 30, 2001, have not been met.  38 U.S.C.A. 
§§ 1725, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 17.104 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the VAMC did provide 
notice to the veteran of the VCAA in connection with his 
claim as required by 38 U.S.C.A. § 5103A and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, an opinion from 
the VA General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claimed benefit.  VAOPGCPREC 5-2004 
(June 23, 2004).  The Board finds that this is such a claim, 
and that the law, and not the evidence, is dispositive in 
this case.  The basic facts in this case are not in dispute 
and it is the application of the law to those facts that is 
for resolution in this case.  

Further, in such situations, the United States Court of 
Appeals for Veterans Claims has held that where the law, and 
not the underlying facts or the development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on the appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not factual evidence, is dispositive).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to the requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

The Board would observe that the VAMC notified the veteran of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  The Board further 
notes, and the veteran does not appear to dispute that the 
relevant and probative evidence consists of evidence 
regarding the date of the treatment the veteran received at 
the private medical facility in June 2001 and the date a 
claim was filed for payment or reimbursement of the 
unauthorized medical treatment.  That evidence is associated 
with the claims file.  Moreover, the veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to final 
appellate review.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete regarding the claim for payment or 
reimbursement of the cost of unauthorized private medical 
care and that the matter is ready for appellate review.  

The basic facts in this case are not in dispute.  Private 
medical records show that on June 29, 2001, the veteran was 
seen in a private emergency room with a two-day history of 
having vomiting, abdominal pain and diarrhea without any 
hematemesis, hematuria or melena.  The initial assessment was 
ileus with persistent vomiting.  The veteran was hospitalized 
for observation overnight and the history and physical 
indicated that no aggressive workup would be pursued unless 
the veteran's symptoms persisted.  The veteran was discharged 
from the hospital on June 30, 2001.  These records were 
submitted to the fee-basis section of the VAMC in November 
2003.  

In a decision dated in November 2003, the VAMC denied the 
veteran's claim for payment or reimbursement of unauthorized 
medical services on the basis that the claim was not 
submitted within two years after the care or services were 
rendered.  In expressing disagreement with that decision, the 
veteran asked for reconsideration of the decision on his 
claim on the basis that he was a 100 percent 
service-connected veteran, permanently and totally disabled 
and that he did not realize that he could send the claim to 
the fee-basis office for consideration.  The veteran noted 
that he had numerous medical problems and that he had 
forgotten to give the private medical facility a change of 
address.  The veteran reported that he was only aware of the 
outstanding obligation from the private medical facility when 
he noticed a negative report from that facility on his credit 
report.  The veteran reiterated these contentions in his 
Substantive Appeal and in testimony presented before the BVA 
at a videoconference hearing in December 2004.  

At that BVA hearing, the veteran offered testimony concerning 
the circumstances of his hospitalization in June 2001 at a 
private medical facility and confirmed that a claim for 
payment or reimbursement of unauthorized medical expenses was 
submitted in October 2003.  The veteran also testified that 
he had changed addresses on more than one occasion between 
June 2001 and October 2003.  

Under VA laws and regulations, certain requirements must be 
satisfied in order for favorable consideration of a claim for 
payment or reimbursement of unauthorized medical expenses.  
However, a threshold requirement is that such a claim be 
filed within a specific requisite time period.  Under VA laws 
and regulations in effect at the time the veteran received 
medical services in June 2001, the time limit for filing a 
claim for payment or reimbursement of unauthorized medical 
services was two years.  See 38 C.F.R. § 17.126(a).  The 
veteran does not dispute that his claim was filed more than 
two years following the date services were provided, and thus 
there is no basis for payment or reimbursement of 
unauthorized medical services provided at a private medical 
facility in June 2001.  

While the veteran has made reference to his service-connected 
disability, which consists of a psychiatric disorder, 
evaluated as 100 percent disabling and other medical problems 
he experiences, there is no medical evidence of record which 
demonstrates that the veteran was in any way incapacitated 
from filing a claim within two years of the date he received 
services in June 2001.  In this regard, the Board would 
observe that a May 1997 rating decision specifically 
determined that the veteran was competent for VA purposes and 
no other medical evidence refutes that conclusion.  Indeed, 
the veteran primarily contends that he was simply unaware of 
the availability of payment or reimbursement of unauthorized 
medical expenses.  





ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility from June 29 to 
June 30, 2001, is denied.  



	                        
____________________________________________
	ROBERT O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


